FILED
                                                              APR 11 2017
 1                         NOT FOR PUBLICATION
                                                       SUSAN M. SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
 2                                                       OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
                              OF THE NINTH CIRCUIT
 4
 5   In re:                        )      BAP No. CC-16-1228-LKuF
                                   )      BAP No. CC-16-1244-LKuF
 6   ALELI A. HERNANDEZ,           )      (consolidated appeals)
                                   )
 7                  Debtor.        )      Bk. No. 8:15-bk-10563-TA
     ______________________________)
 8                                 )
     ASSET MANAGEMENT HOLDINGS,    )
 9   LLC,                          )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )      M E M O R A N D U M*
                                   )
12   ALELI A. HERNANDEZ,           )
                                   )
13                  Appellee.      )
     ______________________________)
14
15                   Argued and Submitted on March 23, 2017
                            at Pasadena, California
16
                             Filed - April 11, 2017
17
              Appeal from the United States Bankruptcy Court
18                for the Central District of California
19       Honorable Theodor C. Albert, Bankruptcy Judge, Presiding
                         _________________________
20
     Appearances:     Vanessa M. Haberbush of Haberbush & Associates LLP
21                    argued for Appellant Asset Management Holdings,
                      LLC; Gregory M. Salvato of Salvato Law Offices
22                    argued for Appellee Aleli A. Hernandez.
                           _________________________
23
24   Before: LAFFERTY, KURTZ, and FARIS, Bankruptcy Judges.
25
26
          *
             This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
28   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8024-1.
 1                                INTRODUCTION
 2        Debtor filed a chapter 72 case in 2010 and obtained a
 3   discharge, including a discharge of her personal liability on two
 4   debts secured by deeds of trust against her residence.     More than
 5   four years later, Debtor filed a subsequent chapter 13 case.       On
 6   her schedules, Debtor listed her residence and the two debts
 7   secured by that residence.    Because the amount of the senior lien
 8   exceeded the value of the residence, Debtor indicated her intent
 9   to avoid the junior lien held by Appellant’s predecessor-in-
10   interest pursuant to § 506(a).    She listed the debt to the junior
11   lienholder on Schedule D as a secured debt of $0, and again on
12   Schedule F as an unsecured debt of $278,396.71.
13        Appellant Asset Management Holdings, LLC (“AMH”) objected to
14   confirmation for lack of good faith and moved to dismiss the
15   chapter 13 case on eligibility grounds.     The bankruptcy court
16   ruled that Debtor’s debts did not place her over the eligibility
17   limits because the debt to AMH did not need to be included in the
18   eligibility calculation.   The court found that the debt should
19   not be treated as secured because the lien was avoidable under
20   § 506(a), nor should it be treated as unsecured because Debtor’s
21   personal liability on the debt had been discharged in her prior
22   chapter 7 case.   The bankruptcy court also found that the plan
23   was filed in good faith.   Accordingly, the court denied the
24   motion to dismiss and confirmed the plan, and AMH appealed.
25        We AFFIRM.
26
27
          2
28           Unless otherwise indicated, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

                                      -2-
 1                                  FACTS
 2        Aleli Hernandez obtained a discharge in an individual
 3   chapter 7 case filed in April 2010.    Among the debts listed in
 4   the chapter 7 case were two debts secured by deeds of trust
 5   against Debtor’s residence in Mission Viejo, California (the
 6   “Mission Viejo Property”).
 7        Nearly five years later, on February 5, 2015, Debtor filed
 8   the instant chapter 13 case.   On Schedule A, Debtor listed the
 9   Mission Viejo Property with a value of $950,000; on Schedule D,
10   she again listed two deeds of trust against the residence, a
11   first deed of trust in favor of “Chase” in the amount of
12   $1,036,490.00 and a second deed of trust in favor of SW Linear
13   Investment Group, LLC (“SW Linear”) in the amount of $0, with the
14   notation “Motion to Avoid Lien to be filed.”    Debtor also listed
15   SW Linear on Schedule F with an unsecured debt of $278,396.71,
16   again with the notation “Motion to Avoid Lien to be filed.”
17   Debtor filed a proposed chapter 13 plan on February 19, 2015.
18   AMH filed a proof of claim for $459,221.60 on June 15, 2015.
19        On May 22, 2015, Debtor filed a motion under § 506 to value
20   SW Linear’s lien at $0.3   On June 3, 2015, before the lien
21   valuation matter was heard, SW Linear and AMH4 filed a motion to
22
          3
23           Debtor’s motion was entitled “Motion to Avoid Junior Lien
     on Principal Residence [11 U.S.C. § 506(d)].” However, because
24   avoidance will not occur until Debtor completes her plan, we
     refer to such a motion as a “motion to value lien at zero.”
25
          4
             According to pleadings filed in the bankruptcy court, AMH
26   is an “affiliate of and successor in interest to SW Linear
     Investment Group, LLC.” Pleadings in the bankruptcy court were
27
     initially filed jointly by SW Linear and AMH. Beginning in
28                                                      (continued...)

                                     -3-
 1   dismiss Debtor’s chapter 13 case on the ground that Debtor’s
 2   debts exceeded the limits established by § 109(e).   SW Linear/AMH
 3   argued that if its lien were valued at zero, it would have an
 4   unsecured claim of $459,221.60; thus, Debtor’s unsecured debts
 5   would exceed the $383,175 limit under § 109(e).   Alternatively,
 6   SW Linear/AMH argued that if its lien were not valued at zero,
 7   Debtor’s secured debts would total $1,494,734.97 ($1,035,513.37 +
 8   $459,221.60), thus exceeding the secured debt limit of
 9   $1,149,525.
10        Over the next year, beginning on June 17, 2015, the
11   bankruptcy court held five hearings on plan confirmation and the
12   motion to dismiss.   During that time the parties submitted two
13   more rounds of briefs on the eligibility issue.   In the meantime,
14   at the July 8, 2015 hearing, the bankruptcy court granted
15   Debtor’s motion to value her residence for purposes of valuing SW
16   Linear’s junior lien at zero.
17        On August 18, 2015, AMH filed a Second Amended Objection to
18   Confirmation, arguing that Debtor’s plan was not filed in good
19   faith because it was filed primarily to avoid AMH’s lien and
20   prevent foreclosure.   AMH also asserted that Debtor and her
21   husband had “engaged in a lengthy 5 year succession of serial and
22   individual filings to prevent foreclosure of the [Mission Viejo
23   Property],” citing Debtor’s 2010 chapter 7 filing, her husband’s
24   2012 chapter 7 filing, and the instant chapter 13.
25
26
27        4
           (...continued)
28   August 2015, AMH began filing pleadings solely in its own name.

                                     -4-
 1        At the final hearing on confirmation and on the motion to
 2   dismiss held June 15, 2016, the bankruptcy court denied AMH’s
 3   motion to dismiss, overruled AMH’s objection to confirmation, and
 4   confirmed Debtor’s plan.   AMH timely appealed both orders.5
 5                              JURISDICTION
 6        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 7   §§ 1334 and 157(b)(2)(A) and (L).     We have jurisdiction under 28
 8   U.S.C. § 158.
 9                                 ISSUES
10        Did the bankruptcy court err in denying AMH’s motion to
11   dismiss Debtor’s chapter 13 case on eligibility grounds?
12        Did the bankruptcy court err in overruling AMH’s objection
13   to confirmation?
14                          STANDARDS OF REVIEW
15        Eligibility determinations under § 109 involve issues of
16   statutory construction and conclusions of law, including
17   interpretation of the Bankruptcy Code, which we review de novo.
18   Smith v. Rojas (In re Smith), 435 B.R. 637, 642 (9th Cir. BAP
19   2010).
20        The bankruptcy court’s determination regarding a debtor's
21   good faith in proposing a chapter 13 plan for confirmation is a
22   factual finding that we review for clear error.    Meyer v. Lepe
23   (In re Lepe), 470 B.R. 851, 855 (9th Cir. BAP 2012).
24
25
26
27        5
             The appeals were consolidated by order of a BAP motions
28   judge on September 19, 2016.

                                     -5-
 1                                 DISCUSSION
 2   A.   The bankruptcy court did not err in denying AMH’s motion to
 3        dismiss on eligibility grounds.
 4        Under the version of § 109(e) in effect when Debtor filed
 5   her chapter 13 petition, eligibility for chapter 13 was limited
 6   to individuals with regular income who owed, as of the petition
 7   date, “noncontingent, liquidated, unsecured debts of less than
 8   $383,175 and noncontingent, liquidated, secured debts of less
 9   than $1,149,525.”    Eligibility debt limits are strictly
10   construed.    Soderlund v. Cohen (In re Soderlund), 236 B.R. 271,
11   274 (9th Cir. BAP 1999).
12        Eligibility is ordinarily determined by examining the
13   debtor’s originally filed schedules, checking only to see if
14   those schedules were made in good faith.    Henrichsen v. Scovis
15   (In re Scovis), 249 F.3d 975, 982 (9th Cir. 2001).    At the same
16   time, the bankruptcy court need not take a mechanical approach to
17   determining eligibility by ignoring readily ascertainable
18   circumstances, such as where a lien is clearly undersecured.
19   See id. at 983 (“By merely looking at the value of Debtors’
20   residence, the first deed [of] trust, and the judgment lien, it
21   is clear that [creditor’s] judgment lien is undersecured to a
22   significant extent.”).    The unsecured portion of undersecured
23   debt is ordinarily counted as unsecured for § 109(e) eligibility
24   purposes.    Id.; In re Smith, 435 B.R. at 647-48.
25        The question presented in this appeal is whether the debt
26   owed to AMH should be counted at all in determining Debtor’s
27   eligibility for chapter 13.    The bankruptcy court concluded that
28   it should not.    The court ruled that the debt should not be


                                      -6-
 1   counted as a secured debt because AMH’s lien was wholly unsecured
 2   on the petition date and thus was subject to being valued at zero
 3   pursuant to § 506(b); and the debt should not be counted as an
 4   unsecured debt because Debtor’s personal liability for the debt
 5   had been discharged in her prior chapter 7 case.   On appeal, AMH
 6   contends that this conclusion was error because Debtor’s
 7   discharge did not affect its lien and thus on the petition date,
 8   AMH had an in rem (secured) claim against the estate.
 9   Alternatively, AMH contends that the debt should have been
10   included in the unsecured debt calculation as a claim against the
11   estate, relying on Ninth Circuit chapter 12 eligibility cases and
12   bankruptcy court chapter 13 cases.   However, controlling
13   authority does not support AMH’s position.
14        The salient facts and eligibility issues presented in this
15   appeal are virtually identical to those presented in this Panel’s
16   recent decision in Free v. Malaier (In re Free), 542 B.R. 492
17   (9th Cir. BAP 2015), which controls the outcome here.   See
18   People’s Capital and Leasing Corp. v. Big3D, Inc. (In re Big3D,
19   Inc.), 438 B.R. 214, 226 (9th Cir. BAP 2010) (noting that this
20   Panel regards “precedents established in its prior published
21   decisions as binding on the Panel absent changes in the
22   Bankruptcy Code or controlling decisions by the Ninth Circuit
23   Court of Appeals or United States Supreme Court”).
24        In Free, this Panel held, as a matter of first impression,
25   that debtors who had previously obtained a chapter 7 discharge of
26   their personal liability for wholly unsecured junior liens
27   against their residence were not required to include that debt as
28   an unsecured debt for purposes of the chapter 13 eligibility


                                    -7-
 1   calculation.   The Panel agreed with the analysis of In re Shenas,
 2   No. 11-41332 EDJ, 2011 WL 3236182 (Bankr. N.D. Cal. July 28,
 3   2011).   There, the bankruptcy court ruled, under similar facts,
 4   that because the unsecured portion of the debt was no longer
 5   enforceable against the debtor, it was not allowable as an
 6   unsecured claim in the chapter 13 case.    As such, debtors did not
 7   owe any unsecured debt to the creditor for purposes of the
 8   unsecured debt limitation of § 109(e).    In re Free, 542 B.R. at
 9   496 (citing In re Shenas, 2011 WL 3236182, at *1).
10        The Panel in Free reasoned that its holding was not in
11   conflict with Johnson v. Home State Bank, 501 U.S. 78 (1991), a
12   case that has been cited in other eligibility cases to support
13   the inclusion of wholly unsecured discharged debts in the
14   eligibility calculation.   See, e.g., In re Scotto-DiClemente, 463
15   B.R. 308 (Bankr. D.N.J. 2012), aff’d sub nom., In re DiClemente,
16   2012 WL 3314840 (D.N.J. Aug. 13, 2012).    In Johnson, the Supreme
17   Court held that a mortgage lien that secured an obligation for
18   which a debtor’s personal liability has been discharged in a
19   chapter 7 liquidation was a claim subject to inclusion in an
20   approved Chapter 13 reorganization plan.    The Supreme Court
21   observed that the term “debt” is defined as “liability on a
22   claim” and is thus coextensive with the term “claim.”     Therefore,
23   the Court concluded that the mortgage lien was a claim within the
24   terms of § 101(5) because the mortgage lien holder retained a
25   “right to payment” in the form of its right to the proceeds from
26   the sale of the debtor’s property.    501 U.S. at 84.   Observing
27   that “a bankruptcy discharge extinguishes only one mode of
28   enforcing a claim--namely, an action against the debtor in


                                     -8-
 1   personam--while leaving intact another--namely, an action against
 2   the debtor in rem[,]” id., the Court held that the bankruptcy
 3   court must allow a claim “if it is enforceable against either the
 4   debtor or his property[,]” id. at 85 (emphasis in original).
 5        Johnson was not an eligibility case, and the Panel in Free
 6   interpreted Johnson as deciding only whether an in rem claim for
 7   which personal liability has been discharged could properly be
 8   addressed in a chapter 13 plan, not whether such a claim needed
 9   to be included in the eligibility calculation.   See In re Free,
10   542 B.R. at 497.
11        The Free Panel concluded:
12        [W]e do not see how the purposes of a chapter 13
          reorganization are met by counting the discharged
13        unsecured obligations of the chapter 20 debtor in the
          eligibility calculation. Assuming the case is filed in
14        good faith and proper chapter 13 purposes—such as
          curing an arrearage on a first mortgage or paying
15        priority tax debt—are present, it makes no sense to
          include in the debt limit calculation a claim for which
16        the right to payment has been discharged. Neither the
          Code nor case law compels inclusion of the discharged
17        in personam liability in such calculation.
18   Id. at 501.
19        AMH acknowledges the holding of Free but argues that the
20   debt must be included as a secured debt, an issue that Free did
21   not analyze.   Alternatively, AMH urges this Panel to disregard
22   Free and hold that AMH’s claim should be counted as unsecured.
23        1.   The AMH debt should not be included in the eligibility
24             calculation as a secured debt.
25        AMH argues that when the in rem liability of a secured
26   claim remains after the in personam liability is extinguished,
27   the debt must be considered when evaluating the debt limitation
28


                                      -9-
 1   eligibility requirements under chapter 13, citing the chapter 12
 2   eligibility cases of Quintana v. Internal Revenue Serv. (In re
 3   Quintana) (Quintana I), 107 B.R. 234 (9th Cir. BAP 1989), aff’d
 4   sub nom., Quintana v. Commissioner (In re Quintana) (Quintana
 5   II), 915 F.2d 513 (9th Cir. 1990); and Davis v. Bank of America
 6   (In re Davis) (Davis I), Nos. CC–11–1692–MkDKi, ND 11–10994–RR,
 7   2012 WL 3205431 (9th Cir. BAP Aug. 3, 2012), aff’d sub nom.,
 8   Davis v. U.S. Bank, N.A. (In re Davis) (Davis II), 778 F.3d 809
 9   (9th Cir. 2015).
10        In the Quintana cases, a judgment creditor had agreed to
11   waive any right to a deficiency judgment against the debtors
12   after sale of the real property subject to its judgment lien.
13   Debtors asserted that the creditor’s waiver made the judgment a
14   nonrecourse obligation and thus only the secured value of the
15   judgment lien needed to be included toward the aggregate debt
16   limit for a family farmer.   The bankruptcy court disagreed; on
17   appeal, this Panel held that because the term “aggregate debts”
18   includes “all types of debts,” and because the creditor retained
19   a right to payment against the real property, the entire amount
20   needed to be included in the eligibility calculation.    Quintana
21   I, 107 B.R. at 237.   The Ninth Circuit Court of Appeals affirmed
22   on somewhat narrower grounds, holding that because the property
23   had not yet been sold, the waiver had no relevance to the
24   calculation.   Quintana II, 915 F.2d at 517.
25        In the Davis cases, the debtor had discharged her personal
26   liability in a chapter 7 case.    Although her secured debts
27   exceeded the chapter 12 eligibility limit, the debtor argued that
28   because her personal liability had been discharged, only the


                                      -10-
 1   aggregate debt secured by her real property had to be counted.
 2   The bankruptcy court disagreed.    On appeal, the BAP, citing
 3   Quintana I and Quintana II, reasoned that the entire amount of
 4   the debt should be included because the full amount continued to
 5   be a claim against the collateral.      On further appeal to the
 6   Ninth Circuit, that court held that the term “aggregate debts” in
 7   § 101(18)(A) included “the unsecured portion of a creditor’s
 8   claim from which the debtor has been discharged in an earlier
 9   chapter 7 bankruptcy proceeding.”      Davis II, 778 F.3d at
10   812.
11          AMH interprets Davis II’s holding that aggregate debts
12   include the unsecured portion of a creditor’s claim from which
13   the debtor has been discharged in an earlier chapter 7 to mean
14   that undersecured but discharged claims against property of the
15   debtor must count towards the chapter 13 debt limits as a secured
16   debt.
17          However, the Panel in Free expressly rejected reliance on
18   these chapter 12 eligibility cases, finding that they were not
19   controlling because they considered only the aggregate debt
20   limit, and none of them addressed revival of discharged in
21   personam liability.    In re Free, 542 B.R. at 499.
22          AMH acknowledges that a debtor may avoid a partially or
23   wholly unsecured lien in a chapter 13 but argues that § 109(e)
24   limits the eligibility analysis to the petition date and that
25   even if a debtor may be able to avoid an unsecured lien, the
26   avoidance does not become final until the debtor receives a
27
28


                                     -11-
 1   discharge.6   However, this argument ignores Ninth Circuit
 2   authority that in making the eligibility determination, the court
 3   need not ignore circumstances that will permit the court to
 4   easily ascertain whether a debt should be classified as secured
 5   or unsecured, see In re Scovis, 249 F.3d at 983, and that the
 6   unsecured portion of undersecured debt is counted as unsecured
 7   for § 109(e) eligibility purposes, id.; In re Smith, 435 B.R. at
 8   647-48.   As such, we see no basis for AMH’s argument that its
 9   claim should be classified as secured for eligibility purposes,
10   and AMH has cited no authority supporting such a conclusion.
11        2.    The AMH debt should not be included in the eligibility
12              calculation as an unsecured debt.
13        Alternatively, AMH contends that the unsecured portion of
14   its claim should be included as an unsecured debt in the
15   eligibility calculation.   AMH asks this Panel to ignore Free and
16   follow the holdings of In re Scotto-DiClemente, 463 B.R. 308; and
17   In re Wimmer, 512 B.R. 498 (Bankr. S.D.N.Y. 2014).   In both of
18   those cases, the bankruptcy courts applied the reasoning of
19   Johnson (i.e., that if a claim is enforceable against either
20
21        6
             In HSBC Bank USA, N.A. v. Blendheim (In re Blendheim),
     803 F.3d 477, 497 (9th Cir. 2015), a case decided while this
22
     matter was pending in the bankruptcy court, the Ninth Circuit
23   Court of Appeals held that a chapter 13 debtor may avoid the
     unsecured portion of a lien upon successful completion of a
24   chapter 13 plan even if the debtor is not eligible for a
     discharge.
25
26        In footnote 9 of its opening brief, AMH acknowledges that
     the Ninth Circuit BAP has so held, citing Boukatch v. MidFirst
27   Bank (In re Boukatch), 533 B.R. 292, 301 (9th Cir. BAP 2015). In
     light of Blendheim and Boukatch, we construe AMH’s argument to be
28   that a lien avoidance is not final until the debtor successfully
     completes her plan.

                                    -12-
 1   debtor or debtor’s property it may be provided for in a chapter
 2   13 plan) to conclude that the unsecured portion of an in rem
 3   claim must be included in the chapter 13 eligibility calculation
 4   despite a prior chapter 7 discharge.    In re Scotto-DiClemente,
 5   463 B.R. at 311-14; In re Wimmer, 512 B.R. at 510-12.
 6        AMH also cites various California bankruptcy court cases
 7   ruling that a chapter 20 debtor may not eliminate the unsecured
 8   portion of a lien-stripped claim for plan purposes.    In re Hill,
 9   440 B.R. 176, 178-84 (Bankr. S.D. Cal. 2010); In re Akram, 259
10   B.R. 371 (Bankr. C.D. Cal. 2001); In re Gounder, 266 B.R. 879
11   (Bankr. E.D. Cal. 2001).   However, in addition to the fact that
12   these authorities are not binding on this Panel, none of them
13   involve eligibility determinations, and to apply their reasoning
14   here would require us to ignore Free.    We decline to do so.
15        Apparently recognizing that the relevant authorities are not
16   in its favor, AMH argues that as a matter of policy, not
17   including the discharged unsecured portion of a secured claim in
18   a chapter 13 filed subsequent to a chapter 7 would destroy the
19   rights of creditors holding undersecured claims and cause
20   unnecessary litigation in chapter 7 bankruptcies: AMH contends
21   that if creditors risk losing both their secured and unsecured
22   claims by debtors who first file a chapter 7 to wipe out their in
23   personam liability (while intending to then file a chapter 13 to
24   wipe out the in rem liability), creditors will bring objections
25   in every chapter 7 bankruptcy where their claim is undersecured
26   in the form of an objection to the discharge of the in personam
27   liability or a motion to dismiss the chapter 7 as a bad faith
28   filing.   At the same time, AMH argues, debtors would not be


                                    -13-
 1   seriously harmed because if their debts are over the chapter 13
 2   eligibility limits they may file chapter 11 instead.
 3         To be blunt, this argument is nonsensical.   A secured
 4   creditor could not prevail on an objection to discharge or a
 5   motion to dismiss for bad faith in a chapter 7 case on grounds
 6   that a debtor intended to file a subsequent chapter 13 to
 7   eliminate the creditor’s lien.    AMH (and undoubtedly every other
 8   undersecured lien creditor) is unhappy that its entire claim may
 9   be eliminated through serial chapter 7 and chapter 13 filings,
10   but binding precedent holds that in the absence of bad faith,
11   there is no prohibition on doing so.
12         In sum, AMH has not presented any argument or authority that
13   would warrant departure from our holding in Free.    The bankruptcy
14   court did not err in ruling that AMH’s claim did not need to be
15   included as either a secured or unsecured debt in calculating
16   chapter 13 eligibility in this case.
17   B.    The bankruptcy court did not err in overruling AMH’s bad
18         faith objection to confirmation.
19         AMH argues that Debtor’s bankruptcy petition was not filed
20   in good faith because its sole purpose was to strip AMH’s lien,
21   pointing out that Debtor does not have significant unsecured
22   claims or other issues that need to be dealt with in the chapter
23   13.   AMH contends that permitting Debtor’s case to proceed would
24   permit her to improperly circumvent the rule that a lien may not
25   be stripped in a chapter 7.   Dewsnup v. Timm, 502 U.S. 410, 417
26   (1992).
27         To determine whether a chapter 13 case was filed in bad
28   faith, the bankruptcy court should consider:


                                      -14-
 1        (1) whether the debtor misrepresented facts in his petition
 2   or plan, unfairly manipulated the Bankruptcy Code, or otherwise
 3   filed his chapter 13 petition or plan in an inequitable manner;
 4        (2) the debtor’s history of filings and dismissals;
 5        (3) whether the debtor only intended to defeat state court
 6   litigation; and
 7        (4) whether egregious behavior is present.   Leavitt v. Soto
 8   (In re Leavitt), 171 F.3d 1219, 1224 (9th Cir. 1999).
 9        The bankruptcy court declined to dismiss the case on bad
10   faith grounds because controlling case law did not support the
11   conclusion that a chapter 20 filing is per se bad faith.    This
12   observation is correct.   See Johnson, 501 U.S. at 87; In re
13   Blendheim, 803 F.3d at 500; In re Free, 542 B.R. at 501.    AMH
14   argues that the bankruptcy court failed to take into account the
15   totality of the circumstances, but the record does not support
16   this conclusion.   And AMH points to nothing in the record to
17   indicate that Debtor misrepresented facts, unfairly manipulated
18   the Bankruptcy Code, filed her chapter 13 petition or plan in an
19   inequitable manner, had a history of multiple bankruptcy filings,
20   was attempting to defeat state court litigation, or exhibited
21   egregious behavior.   Therefore, we cannot conclude that the
22   bankruptcy court erred in finding that Debtor’s petition and plan
23   were filed in good faith.
24                               CONCLUSION
25        For the reasons explained above, the bankruptcy court did
26   not err in denying AMH’s motion to dismiss on eligibility
27   grounds, nor did it err in overruling AMH’s objection to
28   confirmation.   Accordingly, we AFFIRM.


                                    -15-